DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application aft final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Drawing unit configured to
integration unit configured to
communication unit
drawing unit adds
Separation unit configured to
enconding unit configured to
Communication unit configured to
Generation unit configured to
Communication unit configured to
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 10, 12, 13, 14, 16, 18, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1) .

Regarding claim 1, Koike discloses an image data transmission method comprising ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus for transmission): 
[[generating]] a graphics image and an alpha image ([0107] FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D.);
Wherein the graphics image comprises one frame ([0107] – as shown in Fig. 4C, graphic image is one frame.).
Wherein the alpha image comprises an alpha value for each pixel in the graphics image ([0063] - In the present embodiment, the graphic image 8 is an image having a set transparency. The alpha value 3 is a value representing transparency of the graphic image 8. In the present embodiment, the pixel value of the base image 1 and the pixel value of the graphic image 8 are weighted by weights in accordance with the alpha value 3 and then composited. Accordingly, an image in which the graphic image 8 having a set transparency is combined on the base image 1 is obtained. In the present embodiment, the alpha value 3 is set for each pixel position of the base image 1 and weighted composition is performed for each pixel position of the base image 1. In the present embodiment, the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
That is base image involves the alpha value 3 in each pixel in the graphic image.), and
Wherein the alpha value represents a transparency of a pixel in the graphics image ([0083], [0113] – graphic image having transparency pixel, alpha value, that can be corrected. );
Generating merging data for forming a display image ([0063], [0107] - FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D.
by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.),
Wherein the merging data includes data for merging the graphics image and the alpha image into a single plane ([0063] - In the present embodiment, the graphic image 8 is an image having a set transparency. The alpha value 3 is a value representing transparency of the graphic image 8. In the present embodiment, the pixel value of the base image 1 and the pixel value of the graphic image 8 are weighted by weights in accordance with the alpha value 3 and then composited. Accordingly, an image in which the graphic image 8 having a set transparency is combined on the base image 1 is obtained. In the present embodiment, the alpha value 3 is set for each pixel position of the base image 1 and weighted composition is performed for each pixel position of the base image 1. In the present embodiment, the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.) 
Koike discloses merging data as stated above.
However Koike does not disclose generating [[a graphics image and an alpha image ]]; transmitting the data to a display apparatus.
Osman discloses generating [[a graphics image and an alpha image ]] ([0032] The game cloud 102 includes a coder/decoder (codec) 112 and a stream buffer 114. The stream buffer 114 stores a stream of media data 116, which is generated upon execution of a game program 117. The media data 116 includes virtual environment data, virtual game object data, a combination thereof, etc. The virtual environment data is used to generate a virtual environment of a game and the virtual game object data is used to generate one or more virtual game objects.);
transmitting the data to a display apparatus ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with generating [[a graphics image and an alpha image ]]; transmitting the data to a display apparatus as taught by 
Koike in view of Osman do not, Ito does disclose
[[Alpha image]] only comprises an alpha value (column 1 lines 50 to 60  - only the image whose alpha value is 1 remain.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with only comprises an alpha value as taught by Ito. The motivation for doing so the blend can be performed in a more natural manner as taught by Ito. 

Regarding claim 12, Koike in view of Osman, Ito disclose all the limitations of claim 1 including display image.
Koike discloses generating data for merging and generates the image to be merged ([0017], [0062] to [0065], [0083], Fig. 11 - imaging apparatus including compositing unit, configured to generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
[0017], [0063], [0200], Fig. 11 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.)
[0011] In one embodiment, a method for executing a game presented on a screen of a head mounted display, is disclosed. The method includes executing a game. In response to the execution of the game, interactive scenes of the game are rendered on the screen of the HMD. Images of the HMD worn by a user are received. The images of the HMD are used to identify a first spatial position of the HMD relative to a capture location that is directed toward the user. Images of a controller held by the user are received. The images of the controller are used to identify a second spatial position of the controller relative to the capture location. The controller provides input to at least partially drive interaction within the game being executed. Images are received that identify a shift in gaze direction of the user viewing the interactive scenes of the game presented on the screen of the HMD. Real-world images that are in line with the shifted gaze direction of the user, are received. The real-world images are captured from a forward direction of the HMD. In response to a detection of the shift in the gaze direction, a portion of the screen is transitioned to a semi-transparent mode. The transition causes at least a portion of the captured real-world images to be presented in the portion of the screen rendering the interactive scenes. The semi-transparent mode is discontinued after a period of time.
[0030], [0069] - identify coordinates of position A (X.sub.a, Y.sub.a, Z.sub.a) and coordinates of position B for (X.sub.b, Y.sub.b, Z.sub.b). In addition to the coordinates of the coordinate plane, the images of the observation camera may be used to determine the pitch, the yaw and the roll to generate the six-axis data for the devices.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with by the display apparatus, acquiring information of a position and a posture of an imaging target, wherein predicts a position and a posture of the imaging target after a predetermined period of time on a basis of the information of the position and the posture of the display apparatus and generates the display image so as to correspond to a result of the prediction as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

Regarding claim 13, Koike in view of Osman, Ito disclose all the limitations of claim 1 including merging data and display apparatus.
Koike discloses wherein the generating data for merging represents an a value on the image plane on a basis of information relating to a range representing the a value, which is shared with the apparatus ([0017], [0062] to [0065], [0083], [0095], [0096], [0140], [0222], Fig. 11 - generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained thus “range” can be read on.
[0199], Fig. 11 - The image displaying system includes an imaging apparatus and image transmitted to a display apparatus for transmission that generate the images. 
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale

).

Regarding claim 14, Koike in view of Osman, Ito disclose all the limitations of claim 13 including merging data. 
[0139], [0144] – the display brightness calculating unit calculates display brightness (estimated value) of an HDR image in which the dynamic range of the alpha composite image is extended using the inverse tone map. The HDR image in which the dynamic range of the alpha composite image is extended using the inverse tone map is a combined image in which the graphic image is combined on a non -combined image that is an HDR image.
A display image generating unit generates a display image 16 by extending a dynamic range of the alpha composite image using the corrected inverse tone map. Specifically, the display image generating unit converts a pixel value of the alpha composite image using the corrected inverse tone map for each pixel of the alpha composite image . Accordingly, a pixel value of the display image is obtained. By using the corrected inverse tone map, a brightness-limited image that is a combined image in which brightness in the region of the graphic image is limited to the first threshold or lower is generated as the display image thus “range” can be read on.).

Regarding claim 16, Koike in view of Osman, Ito disclose all the limitations of claim 1.
Koike discloses wherein the generating data for merging represents, on the image plane, an a value in a region of a predetermined range including a figure represented by the merging from within the display image ([0066], [0095], [0096], [0107], Figs. 4, Fig, 17 - Moreover, the alpha value 3 may be set for each region. The alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.
The pixel value control unit 4 determines whether or not the alpha value 3 is larger than zero for each pixel position in the base image 1 (S3). The pixel value control unit 4 determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit 4 determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non -combined position).
FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D. FIG. 4E shows that brightness of the region of the graphic image is prevented from rising excessively. Specifically, the brightness of the region of the graphic image is limited to the first threshold or lower. More specifically, brightness of the high-brightness image section 100 is limited to the first threshold or lower.
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale

).

Regarding claim 18, Koike discloses a content processing apparatus comprising ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus.): 
an image drawing unit configured to generate ([0017], [0063], [0200], Fig. 11 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.); 
[0017], [0062] to [0065], [0083], Fig. 11 - imaging apparatus including compositing unit, configured to generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.); and 
the data for merging ([0199], Fig. 11 – units, operating before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.); 
However Koike does not disclose the display apparatus including a camera; a communication unit configured to output the data.
Osman discloses the display apparatus including a camera ([0030]- a digital camera on HMD.) ; 
a communication unit configured to output the data ([0016], [0029] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with the display apparatus including a camera; a communication unit configured to output the data as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
Additional Rejections, please see claim 1.

Regarding claim 20, Koike discloses a display comprising ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus.): 
wherein the image processing integrated circuit forms a merged image from the captured image and the alpha image using the merging data ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 .
[0063], [0107] - FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D.
In the present embodiment, the graphic image 8 is an image having a set transparency. The alpha value 3 is a value representing transparency of the graphic image 8. In the present embodiment, the pixel value of the base image 1 and the pixel value of the graphic image 8 are weighted by weights in accordance with the alpha value 3 and then composited. Accordingly, an image in which the graphic image 8 having a set transparency is combined on the base image 1 is obtained. In the present embodiment, the alpha value 3 is set for each pixel position of the base image 1 and weighted composition is performed for each pixel position of the base image 1. In the present embodiment, the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.). 
However Koike does not disclose a display panel configured to output the merged.
Osman discloses a head-mounted display ([0030]- a digital camera on HMD.) ; 
an image processing integrated circuit configured to receive, from an external apparatus, data ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 .);
a display panel configured to output the merged([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with a head-mounted display ; an image processing integrated circuit configured to receive, 
Remaining rejections, see claim 1.

Regarding claim 22, Koike in view of Osman, Ito disclose all the limitations of claim 20.
Koike discloses wherein the image processing integrated circuit analyzes the captured image to acquire information of an imaging target ([0017], [0063], [0200], Fig. 11 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.
[0199], Fig. 11 - The image displaying system includes an imaging apparatus and image transmitted to a display apparatus for transmission that generate the images. 
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
)
Osman discloses acquire information of a position and a posture of an imaging target ([0011] In one embodiment, a method for executing a game presented on a screen of a head mounted display, is disclosed. The method includes executing a game. In response to the execution of the game, interactive scenes of the game are rendered on the screen of the HMD. Images of the HMD worn by a user are received. The images of the HMD are used to identify a first spatial position of the HMD relative to a capture location that is directed toward the user. Images of a controller held by the user are received. The images of the controller are used to identify a second spatial position of the controller relative to the capture location. The controller provides input to at least partially drive interaction within the game being executed. Images are received that identify a shift in gaze direction of the user viewing the interactive scenes of the game presented on the screen of the HMD. Real-world images that are in line with the shifted gaze direction of the user, are received. The real-world images are captured from a forward direction of the HMD. In response to a detection of the shift in the gaze direction, a portion of the screen is transitioned to a semi-transparent mode. The transition causes at least a portion of the captured real-world images to be presented in the portion of the screen rendering the interactive scenes. The semi-transparent mode is discontinued after a period of time. 
[0030], [0069] - identify coordinates of position A (X.sub.a, Y.sub.a, Z.sub.a) and coordinates of position B for (X.sub.b, Y.sub.b, Z.sub.b). In addition to the coordinates of the coordinate plane, the images of the observation camera may be used to determine the pitch, the yaw and the roll to generate the six-axis data for the devices. ); 
transmits the information to the external apparatus ([0016], [0029] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with discloses acquire information of a position and a posture of an imaging target; transmits the information to the external apparatus as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

	
Regarding claim 24, Koike discloses a content processing system comprising: ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus.) 
a display apparatus ([0199], Fig. 11 - a display apparatus.); and 	
a content processing apparatus configured to generate an image to be displayed on the display apparatus ([0017], [0062] to [0065], [0083], Fig. 11 - imaging apparatus including compositing unit to generate an image to be displayed.); 
the content processing apparatus including a merge data generation unit configured to generate alpha value representative of a transparency of a pixel of the image ([0017], [0062] to [0065], [0083], Fig. 11 - imaging apparatus including compositing unit, configured to generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying. ), and 
the data for merging ([0199], Fig. 11 – units, operating before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.); 
including a camera configured to image an actual space ([0200] - camera is included to capture image of the surrounding. ), 
an image processing integrated circuit configured to merge the alpha image with the captured image using the merge data to generate a merged image ([0017], [0063], [0200], Fig. 11 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image. ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 .
[0063], [0107] - FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D.
In the present embodiment, the graphic image 8 is an image having a set transparency. The alpha value 3 is a value representing transparency of the graphic image 8. In the present embodiment, the pixel value of the base image 1 and the pixel value of the graphic image 8 are weighted by weights in accordance with the alpha value 3 and then composited. Accordingly, an image in which the graphic image 8 having a set transparency is combined on the base image 1 is obtained. In the present embodiment, the alpha value 3 is set for each pixel position of the base image 1 and weighted composition is performed for each pixel position of the base image 1. In the present embodiment, the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition. ) , and 
a display panel configured to output the display image ([0018], [0068], [0086] - an outputting unit configured to output the combined image. A display image to be used for display on a display panel. a display panel outputs the combined image.) .
Koike discloses merging data as stated above.
However Koike does not disclose the display apparatus including a camera; a captured image; communication unit configured to output the data.
Osman discloses the display apparatus including a camera ([0030]- a digital camera on HMD.) ; 
captured image ([0030]- a digital camera on HMD.);
a communication unit configured to output the data ([0016], [0029] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with the display apparatus including a camera; a communication unit configured to output the data as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
Remaining rejections, see claim 20

Claims 2, 19, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1)  and Tanizoe (Publication: 2010/0045831 A1).

Regarding claim 2, Koike in view of Osman, Ito disclose all the limitations of claim 1 including graphics image and display image.
Osman discloses of an eyepiece of a head mounted display (HMD) ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD with eyepiece and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with an eyepiece of a head mounted display (HMD) as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
However Koike in view of Osman, Ito do not disclose wherein the reverse distortion is applied to the image prior to generating the display image, wherein the reverse distortion corrects for chromatic aberration . 
Tanizone discloses wherein the reverse distortion is applied to the image prior to generating another image ( [0022], ([0030] - and a color arrangement reverse-conversion unit operable to convert reversely the color arrangement pattern of the image data processed prior to color conversion of an image. ),
wherein the reverse distortion corrects for chromatic aberration ([0060] [0022], ([0030] - and a color arrangement reverse-conversion unit operable to convert reversely the color arrangement pattern of the image data processed prior to color conversion of an image.
In the example shown in FIGS. 4A to 4I, image enlargement processing is executed as the predetermined processing performed by the image processing unit 106, but the predetermined processing is not limited thereto. As the predetermined processing, correction may be made on aberrations including distortion aberrations and chromatic aberration. The correction of aberration is carried out by partially enlarging/reducing image data.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with wherein the reverse distortion is applied to the image prior to generating the display image, wherein the reverse distortion corrects for chromatic aberration as taught by Tanizone. The motivation for doing so the correction can be performed more efficiently as taught by Tanizone in paragraph(s) [0011]. 

Regarding claim 19, Koike in view of Osman, Ito disclose all the limitations of claim 18 including graphics image.
Koike discloses wherein the image drawing unit adds, to image ([0017], [0062] to [0065], [0083], [0095], [0096], [0140], [0222], Fig. 11 - generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained.
[0199], Fig. 11 - The image displaying system includes an imaging apparatus and image transmitted to a display apparatus for transmission that generate the images. 
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
). 
Remaining rejections, please see claim 2.

Regarding claim 21, Koike in view of Osman, Ito disclose all the limitations of claim 20, including captured image and merged image.
[0032] The game cloud 102 includes a coder/decoder (codec) 112 and a stream buffer 114. The stream buffer 114 stores a stream of media data 116, which is generated upon execution of a game program 117. The media data 116 includes virtual environment data, virtual game object data, a combination thereof, etc. The virtual environment data is used to generate a virtual environment of a game and the virtual game object data is used to generate one or more virtual game objects.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with when the image is viewed as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
However Koike in view of Osman, Ito do not disclose wherein the image processing integrated circuit adds reverse distortion to the image to correct for chromatic aberration .
Tanizone discloses wherein the image processing integrated circuit adds reverse distortion to the image to correct for chromatic aberration ([0060] [0022], ([0030] - and a color arrangement reverse-conversion unit of the apparatus operable to convert reversely the color arrangement pattern of the image data processed prior to color conversion of an image.
In the example shown in FIGS. 4A to 4I, image enlargement processing is executed as the predetermined processing performed by the image processing unit 106, but the predetermined processing is not limited thereto. As the predetermined processing, correction may be made on aberrations including distortion aberrations and chromatic aberration. The correction of aberration is carried out by partially enlarging/reducing image data.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with wherein the image processing integrated circuit adds reverse distortion to the image to correct for chromatic aberration as taught by Tanizone. The motivation for doing so the correction can be performed more efficiently as taught by Tanizone in paragraph(s) [0011]. 

Regarding claim 25, Koike in view of Osman, Ito disclose all the limitations of claim 1 including graphics image and display image.
Koike discloses wherein the generating merging data embeds, to the graphics image, the alpha value into a region in which the graphics image is not represented due to distortion on the image plane ([0063] - In the present embodiment, the graphic image 8 is an image having a set transparency. The alpha value 3 is a value representing transparency of the graphic image 8. In the present embodiment, the pixel value of the base image 1 and the pixel value of the graphic image 8 are weighted by weights in accordance with the alpha value 3 and then composited. Accordingly, an image in which the graphic image 8 having a set transparency is combined on the base image 1 is obtained. In the present embodiment, the alpha value 3 is set for each pixel position of the base image 1 and weighted composition is performed for each pixel position of the base image 1. In the present embodiment, the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition thus .
[0107] FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D. FIG. 4E shows that brightness of the region of the graphic image is prevented from rising excessively. Specifically, the brightness of the region of the graphic image is limited to the first threshold or lower. More specifically, brightness of the high-brightness image section 100 is limited to the first threshold or lower “distortion”.
[0086] The display image generating unit 15 generates a display image 16 by extending a dynamic range of the alpha composite image 14 using the corrected brightness ratio information 10. Specifically, the display image generating unit 15 multiplies a pixel value of the alpha composite image 14 by a value of the corrected brightness ratio information 10 for each pixel of the alpha composite image 14. Accordingly, a pixel value of the display image 16 is calculated. For example, when the pixel value of the alpha composite image 14 is 150 and the value of the corrected brightness ratio information 10 is 1.5, 225 is calculated as the pixel value of the display image 16. By using the corrected brightness ratio information 10, as the display image, a brightness-limited image that is a combined image in which brightness in the region of the graphic image is limited to the first threshold or lower is generated. The display image generating unit 15 outputs the display image 16 to the display panel 17 thus the region in the graphics image with weight on alpha value has changed due to the combined image.
).
However Koike in view of Osman, Ito do not disclose wherein the reverse distortion is applied to the image prior to generating another image.
Tanizone discloses wherein the reverse distortion is applied to the image prior to generating another image ( [0022], ([0030] - and a color arrangement reverse-conversion unit operable to convert reversely the color arrangement pattern of the image data processed prior to color conversion of an image. ),
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with wherein the reverse distortion is applied to the image prior to generating another image as taught by Tanizone. The motivation for doing so the correction can be performed more efficiently as taught by Tanizone in paragraph(s) [0011]. 

3 is rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1)  and Aoshima (Publication: US 2009/0244651 A1).

Regarding claim 3, Koike in view of Osman, Ito disclose all the limitations of claim 1 including alpha image, display image, and single image plane.
However Koike in view of Osman, Ito do not disclose wherein the image is compressed in a predetermined direction before generating the another image, and wherein the graphics image is connected to the image along a common border in the single image plane.
Aoshima disclose wherein the image is compressed in a predetermined direction before generating the another image ([0092] ], [0095], [0096] - compressed data, image, obtained by compressing a group of data arranged in a first direction of said partial image. Compressing is performed before compressed data. Furthermore, compression direction has to know first before perform compressing. ) , and
wherein the graphics image is connected to the image along a common border in
the single image plane ([0096] FIG. 10B shows an example of a process for combining the image 901a obtained by combining the first partial image 901 and the second partial image 902, and the image 903a obtained by combining the third partial image 903 and the fourth partial image 904. At that time, the combining process is performed by using the lines 1001a and 1003a, which pass the position of the coordinate in the sub scanning direction (a horizontal direction of a sheet) of the common matching reference points 909a in two images as a border. When the decompression of the compression format is required for every several lines to obtain a boundary based on the matching reference points 909a, an area of the boundary is decompressed and the combining is performed. When the decompression is not required, the combining is performed. Unnecessary image data on the overlapping portion is eliminated. Four images are combined by using the above method.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with wherein the image is compressed in a predetermined direction before generating the another image, and wherein the graphics image is connected to the image along a common border in the single image plane as taught by Aoshima. The motivation for doing so operation can be performed more efficiently as taught by Aoshima. 

Claims 4, 5, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1)  and Usui (Publication: US 2012/0293706 A1).

Regarding claim 4, Koike in view of Osman, Ito disclose all the limitations of claim 1 including the alpha image and the graphics image
However Koike in view of Osman, Ito do not disclose wherein the [[alpha image and the graphics image]] are compressed before generating the display image, and 
Usui discloses wherein the [[alpha image and the graphics image]] are compressed before generating the display image ([00066] to [00068] – CPU/DSP perform compression that the compression format can be reversible and irreversible. As shown in Fig. 1, the compression format is performed before displaying the data.), and 
 wherein the [[alpha image and the graphics image]] are alternately connected in a predetermined number on the single image plane ([0132] to [0134] - consecutively arranged in the column direction, and the groups the fifth group pixels G5 and the sixth group pixels G6 may alternate in the predetermined row direction of the image .).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with wherein the [[alpha image and the graphics image]] are compressed before generating the display image, and wherein the [[alpha image and the graphics image]] are alternately connected in a predetermined number on the single image plane as taught by Usui. The motivation for doing so improving image quality as taught by Usui in paragraph(s) [0067]. 

Regarding claim 5, Koike in view of Osman, Ito and Usui disclose all the limitations of claim 3 including the graphics image.
[0017], [0062] to [0065], [0083], Fig. 11 - imaging apparatus including compositing unit, configured to generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.)
Osman discloses presupposing that the image is to be displayed on a flat panel display and is free from distortion ([0129] to [0131], Figs 3 - scene is display on a flat panel, Set in non transparent mode, and no visual image is added thus “presupposing and free form distortion” can be read on. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito and Usui with presupposing that the image is to be displayed on a flat panel display and is free from distortion as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007].

Regarding claim 17, Koike in view of Osman, Ito disclose all the limitations of claim 1 including merging data, alpha image, and graphics image and including display apparatus.
Koike discloses wherein the generating data generates further data for merging in which a predetermined pixel value is provided to a region other than a figure to be represented by the merging in place of representing data of the a value on the image [0066], [0095], [0096], [0107], Figs. 4, Fig, 17 - Moreover, the alpha value 3 may be set for each region. The alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.
The pixel value control unit 4 determines whether or not the alpha value 3 is larger than zero for each pixel position in the base image 1 (S3). The pixel value control unit 4 determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit 4 determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non -combined position).
FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D. FIG. 4E shows that brightness of the region of the graphic image is prevented from rising excessively. Specifically, the brightness of the region of the graphic image is limited to the first threshold or lower. More specifically, brightness of the high-brightness image section 100 is limited to the first threshold or lower.
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
), 
transmits the data for merging ([0199], Fig. 11 – units, operating before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.), and 
the data for merging ([0017], [0063], [0200], Fig. 11 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.) , and 
representing, in the display image ([0018], [0068], [0086] - an outputting unit configured to output the combined image. A display image to be used for display on a display panel. a display panel outputs the combined image.), 
[0066], [0095], [0096], [0107], Figs. 4, Fig, 17 - Moreover, the alpha value 3 may be set for each region. The alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.
The pixel value control unit 4 determines whether or not the alpha value 3 is larger than zero for each pixel position in the base image 1 (S3). The pixel value control unit 4 determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit 4 determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non -combined position).
FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D. FIG. 4E shows that brightness of the region of the graphic image is prevented from rising excessively. Specifically, the brightness of the region of the graphic image is limited to the first threshold or lower. More specifically, brightness of the high-brightness image section 100 is limited to the first threshold or lower thus “a region other than a region of pixels” can be read on.
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
).
Osman discloses the transmitting compresses ([0032], [0039] - The codec 112 uses a compressor/decompressor to code/decode media data using lossy compression, lossless compression, etc. the real-world environment data may also be packetized and encoded by the HMD 104 and sent as a stream of encoded environment data via the built-in router of the HMD 104, the network 110 to the codec 112 in the game cloud 102.
[0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 ); 
the apparatus executes decompressing the data ([0032], [0039] - The codec 112 uses a compressor/decompressor to code/decode media data using lossy compression, lossless compression, etc. the real-world environment data may also be packetized and encoded by the HMD 104 and sent as a stream of encoded environment data via the built-in router of the HMD 104, the network 110 to the codec 112 in the game cloud 102. 
[0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with the transmitting compresses ; the apparatus that generates the display image executes decompressing the data as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
However Koike in view of Osman, Ito do not disclose irreversibly compresses.
Usui discloses wherein irreversibly compresses ([00066] to [00068] – CPU/DSP perform compression that the compression format can be reversible and irreversible. ).


Regarding claim 26, Koike in view of Osman, Ito disclose all the limitations of claim 1 including merging data, graphics image and the alpha image.
Koike discloses wherein the generating data reduces the graphics image and the alpha image ([0017], [0062] to [0065], [0083], [0095], [0096], [0140], [0222], Fig. 11 - generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained thus “reduces the image” can be read on.); 
an image representing the a value and the image representative of the a value to represent the images on the one image plane and to represent the graphics image and the alpha image together on the one image plane ([0017], [0062] to [0065], [0083], [0095], [0096], [0140], [0222], Fig. 11 - generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained.
[0199], Fig. 11 - The image displaying system includes an imaging apparatus and image transmitted to a display apparatus for transmission that generate the images. 
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
). 


Usui discloses in a vertical direction of the image plane and connects [[the graphics image and the alpha image]] alternately for each predetermined number of rows ([0132] to [0134] - consecutively arranged in the column direction, and the groups the fifth group pixels G5 and the sixth group pixels G6 may alternate in the predetermined row direction.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with in a vertical direction of the image plane and connects [[the graphics image and the alpha . 

Claims 6, 7, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1)  and Fischer et al. (Publication: US 2011/0205227 A1).

Regarding claim 6, Koike in view of Osman, Ito disclose all the limitations of claim 1 including alpha value and graphic image .
Koike discloses wherein the values [[ values of a plurality of pixels with one pixel]] in the image ([0017], [0062] to [0065], [0083], [0095], [0096], [0140], [0222], Fig. 11 - generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained.).
However Koike in view of Osman, Ito do not disclose associates a values of a plurality of pixels with one pixel in the data.
Fischer discloses associates values of a plurality of pixels with one pixel in the data ([0042] to [0044] – combining the multiple values mathematically to compute a single value associated with each pixel of the image.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with 

Regarding claim 7, Koike in view of Osman, Ito and Fischer disclose all the limitations of claim 6 including merging data.
Koike discloses wherein the generating data places an a value of one or a plurality of pixels for each of storage regions allocated to [[a plurality of primary colors]] each of the plurality of pixels has ([0063] to [0066], [0072], - The alpha values of pixel are set for each region.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.).
Osman discloses a plurality of primary colors ([0141] - providing three basic color components.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito and Fischer with a plurality of primary colors as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

Regarding claim 8, Koike in view of Osman, Ito and Fischer disclose all the limitations of claim 6.
Koike discloses wherein the generating data places an a value of one or a plurality of pixels set to each of a plurality of colors for each of storage regions allocated to the colors each of the plurality of pixels has ([0063] to [0066], [0072], - The alpha values of pixel are set for each region.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.).
Osman discloses each of a plurality of primary colors, the primary colors ([0141] - providing three basic color components.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito and Fischer with each of a plurality of primary colors, the primary colors as taught by 

Regarding claim 9, Koike in view of Osman, Ito and Fischer disclose all the limitations of claim 6.
Koike discloses wherein the generating the merging data places an a value of one or a plurality of pixels set in common to all for each of storage regions allocated to the plurality of each of the plurality of pixels has ([0063] to [0066], [0072], - The alpha values of pixel are set for each region.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.).
Osman discloses each of a plurality of primary colors, the primary colors ([0141] - providing three basic color components.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito and Fischer with each of a plurality of primary colors, the primary colors as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

Regarding claim 15, Koike in view of Osman, Ito disclose all the limitations of claim 1 including graphics image; alpha image.
Koike in view of Osman, Ito disclose a value as stated above.
However Koike in view of Osman, Ito do not disclose the image has a higher resolution that another image.
Fischer discloses the image has a higher resolution that another image ([0061] to [0063] - value generated with a resolution lower than a resolution of the image. That is one image has higher resolution that the other.).
. 

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1)  and Sambongi (Publication: 2017/0046819 A1).

Regarding claim 10, Koike in view of Osman, Ito disclose all the limitations of claim 1 including merging data, graphics image and the alpha image.
Koike discloses by a relay apparatus, acquiring the data and [[separating]] the graphics image and the alpha image ([0017], [0062] to [0065], [0083], [0095], [0096], Fig. 11 - generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 thus “separation” can be read on); 
the image to be merged and the data of the a value by methods different from each other ([0017], [0063], [0200], Fig. 17 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower 
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition thus “methods different from each other” can be read on. ) .
Osman discloses compression-encoding the data ([0032], [0039] - The codec 112 uses a compressor/decompressor to code/decode media data using lossy compression, lossless compression, etc. the real-world environment data may also be packetized and encoded by the HMD 104 and sent as a stream of encoded environment data via the built-in router of the HMD 104, the network 110 to the codec 112 in the game cloud 102.) ; and 
transmitting the compression-encoded data to the display apparatus ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image and displayed by a display as shown in Figs. 3 ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with compression-encoding the image; transmitting the compression-encoded data to the 
However Koike in view of Osman, Ito do not disclose separating the images.
Sambongi discloses separating the images ([0039] - In addition, the image processing apparatus 2 is provided with a separating unit 20 that separates specular-reflection components from the plurality of transformed images transformed in the transformation unit 16 and images from which the specular-reflection components have been removed, and an image reconstructing unit 21 that combines at least one of the plurality of specular-reflection components separated by the separating unit 20 and the images from which the specular-reflection.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with separating the images as taught by Sambongi. The motivation for doing so image quality can be better. 


Regarding claim 23, Koike discloses a relay apparatus comprising ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus.): 
A graphics image and an alpha image form a display image ([0017], [0062] to [0065], [0083], [0095], Fig. 11 - generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 thus “separation” can be read on); 
the image to be merged ([0199], Fig. 11 – units, operating before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.) and 
the data of the a value by methods different from each other ([0017], [0063], [0200], Fig. 17 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower 
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition thus “methods different from each other” can be read on.
); and 
[0017], [0062] to [0065], [0083], [0199], Fig. 11 – units, operating on data before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.).
Koike discloses disclose merging data as stated above.
However Koike does not disclose a compression encoding unit configured to compression-encode; and a communication unit configured to acquire the data from an apparatus that generates a display image and transmit the compression-encoded data to the apparatus that generates the display image.
Osman discloses a compression encoding unit configured to compression-encode ([0032], [0039 - The codec 112 uses a compressor/decompressor to code/decode media data using lossy compression, lossless compression, etc. the real-world environment data may also be packetized and encoded by the HMD 104 and sent as a stream of encoded environment data via the built-in router of the HMD 104, the network 110 to the codec 112 in the game cloud 102.); and a communication unit configured to acquire the data from display apparatus that generates a display image and transmit the data to the display apparatus ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data by display. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with a compression encoding unit configured to compression-encode; and a communication unit configured to acquire 
However Koike in view of Osman, Ito do not disclose a data separation unit configured to separate data .
Sambongi discloses a data separation unit configured to separate data ([0039] - In addition, the image processing apparatus 2 is provided with a separating unit 20 that separates specular-reflection components from the plurality of transformed images transformed in the transformation unit 16 and images from which the specular-reflection components have been removed, and an image reconstructing unit 21 that combines at least one of the plurality of specular-reflection components separated by the separating unit 20 and the images from which the specular-reflection.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with a data separation unit configured to separate data as taught by Sambongi. The motivation for doing so image quality can be better. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1) , Sambongi (Publication: 2017/0046819 A1) and Usui (Publication: US 2012/0293706 A1),.

Regarding claim 11, Koike in view of Osman, Ito and Sambongi disclose all the limitations of claim 10 including the image to be merged and the data of the a value.
However Koike in view of Osman, Ito and Sambongi do not disclose wherein the compression-encoding irreversibly compresses [[the image]] and reversibly compresses the data.
Usui discloses wherein the compression-encoding irreversibly compresses [[the image]] and reversibly compresses the data ([00066] to [00068] – CPU/DSP perform compression that the compression format can be reversible and irreversible. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito and Sambongi with wherein the compression-encoding irreversibly compresses [[the image]] and reversibly compresses the data as taught by Usui. The motivation for doing so improving image quality as taught by Usui in paragraph(s) [0067].

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant discloses “The alpha image comprises a corresponding alpha value for each pixel in the graphics image, but the alpha image is not an image itself Namely, the alpha image is not an image in the traditional sense in that it comprises a mapping of alpha values ( claim 14) for the graphics image and is not an image itself There is no "map" disclosed in the prior art since the same alpha value is applied across the whole image 

The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ito. 

Applicant asserts “It also does not appear that either reference teaches the concept of "merging data" which is the information for merging the alpha image and the graphics image.
Claims 4, 5, 17, and 26 were rejected under 35 U.S.C.§ 103 as being unpatentable over Koike in view of Osman and Usui. Applicants submit that the Examiner has misinterpreted Usui. Usui relates to an image pickup device and the physical arrangement of pixels on the image pickup apparatus. The image pickup apparatus comprises various groupings of pixels so that sub-pixel accuracy can be achieved in a final image. The joining method from the various pixel regions is described in Usui and it is not even clear how this would be applicable to the present claims. In U sui, the sub-region pixel information is combined to obtain a combined image whereas in the present invention two completely separate images, one comprising alpha values, are joined in a specific manner for transmission. The Examiner states that the motivation for combining the 

During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI). 

The limitation of “merging data” was disclosed under section Claim Rejections - 35 USC § 103

Koike in view of Osman and Usui are in the same field of invention, naming image processing. There is a motivation to combine.

The examiner suggests to amend a more specific element on the claim that helps distinguish the claim from current prior art(s) and Applicant’s invention.

Regarding claims 2 – 17, 19 ,21, 22, 25, and 26, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 18, and 20 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 18, and 20 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616